Citation Nr: 0022507	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased (compensable) disability 
rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1991 to October 1994.

This appeal arose from a February 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which granted service connection 
for left ear hearing loss and assigned a noncompensable 
disability rating.  This appeal also arises from a March 1997 
RO decision which denied service connection for bilateral leg 
injuries.  In a May 1999 RO rating decision, service 
connection was granted for disabilities of the left leg.  
Service connection continued to be denied for a right knee 
disability.  The previously assigned noncompensable 
disability rating for left ear hearing loss was confirmed and 
continued. 

With respect to the left leg disabilities, as noted 
immediately above service connection was granted in May 1999.  
To the Board's knowledge, the veteran did not file a Notice 
of Disagreement as to the assigned disability ratings.  
Accordingly, those matters are not currently on appeal and 
will be discussed no further herein.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].


FINDINGS OF FACT

1.  The evidence does not establish a current diagnosis of a 
right knee disability or of continuity of symptomatology of 
the claimed right knee disorder since service.  The record 
does not include competent medical evidence establishing a 
nexus between the claimed right knee disorder and the 
veteran's service or any incident thereof, including an April 
1993 motor vehicle accident.

2.  The veteran currently has an average pure tone threshold 
of 27 decibels in the left ear, with speech recognition 
ability of 96 percent.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disability is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran currently has Level I hearing in his left 
ear.  38 C.F.R. § 4.85, Table VI (1999); 38 C.F.R. § 4.85, 
Table VI (1998).

3.  The criteria for a compensable schedular evaluation for 
hearing loss in the left ear are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Diagnostic 
Code 6100 (1999) ; 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 
6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right knee disability as well as a compensable disability 
rating for his service-connected left ear hearing loss.

In the interest of clarity, the Board separately will discuss 
each issue on appeal.  With respect to each issue, the 
relevant law and VA regulations will be set forth; the 
factual background of the issue will be described; and the 
Board will analyze the veteran's claim and render a decision.  

1.  Entitlement to service connection for a right knee 
disability.

Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  

Service connection may be granted for certain chronic 
disabilities, such as arthritis, if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  In order 
to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the veteran's claim. 
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  If 
evidence fails to establish the chronicity provision, a claim 
may still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Well grounded claims

The threshold question with regard to any issue on appeal is 
whether the claim is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a well-grounded claim is one which is plausible, 
meritorious on its own, or capable of substantiation. Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

For a claim of entitlement to service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required."  Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Factual Background

Service medical records reveal that on April 4, 1993, the 
veteran's right knee was struck by the bumper of an 
automobile.  The assessment was knee sprain/contusion.  He 
complained of pain following the accident.  An April 27, 1993 
assessment was status post motor vehicle accident with 
multiple minor soft tissue injuries.  In May 1994, the 
veteran complained of continuing knee pain.  On physical 
examination, he was noted to be deconditioned and overweight.  
The assessment was "knee . . . pain [secondary to] MVA?"  

The veteran left military service in October 1994.  He filed 
his initial claim for VA benefits, including injury to the 
right knee, in October 1966. 

During a December 1996 VA fee-basis neurology examination, 
the veteran reported a history of a leg injury while he was 
in the service.  Neurological examination of the lower 
extremities was normal, and no pertinent diagnoses were made 
by the examining physician.

In the March 1996 RO rating decision for forms the basis of 
this appeal, service connection was denied because the 
veteran's right knee problems during service were considered 
by the RO to have been an acute and transitory condition 
which was not chronic in nature.

A VA physical examination was completed in January 1999.  The 
veteran complained of various lower extremity problems; the 
right knee was not mentioned.  On physical examination, the 
examiner stated that the right knee felt essentially normal.  
Range of motion of the right knee was essentially normal; 
mild patellar pain and crepitation were identified.  Physical 
examination was otherwise normal.  X-ray studies revealed 
narrowing of the medial joint compartment of the right knee.     

Analysis

As discussed above, in order for a claim of entitlement to 
service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps, 126 F. 3d at 1468;  Caluza, 7 Vet. App. at 498.

With respect to the second Caluza prong, in-service 
incurrence, there is evidence that the veteran injured his 
right knee during service.  The Board concludes that 
this prong has arguably been satisfied.

With respect to the first Caluza prong, a current disability, 
no current right knee disability has been diagnosed.  The 
Board is aware that a January 1999 X-ray report included a 
reference to narrowing of the medial joint compartment of the 
right knee.  There is, however, no medical opinion which 
attaches any particular significance to that finding.

Moreover, with respect to the third Caluza prong, medical 
nexus evidence, no physician has opined that there is a 
relationship between the veteran's claimed right knee 
disability and his military service.  

Although the veteran contends that such a nexus exists, this 
is not sufficient to render his claim well grounded.  It is 
now well-established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).
 
As discussed above, the Court held in Savage v. Gober, 10 
Vet. App. 488, 497 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  The only proviso is that there be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuity 
of symptomatology, unless such a relationship is one as to 
which a lay person's observation is competent.

In this case, there is no medical evidence which demonstrates 
a continuity of symptomatology after service.  See McManaway 
v. West, 13 Vet. App. 60 (1999).  It appears that the first 
time he mentioned right knee problems to a physician after 
service was in January 1999, over five years after he left 
service.  It further appears that he has not sought medical 
treatment for his right knee after service.

Moreover, the veteran is still required under Savage to 
provide competent medical evidence his claimed continuous 
symptoms to his currently claimed right knee disorder.  See 
also Voerth v. West, 13 Vet. App. 117 (1999).  As noted 
above, there is no competent medical evidence of record 
linking the claimed right knee condition to service.

The Court has held that "[i]n the absence of competent 
medical evidence of . . . a causal link to service or 
evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). So it is in this case.

In conclusion, the claim of entitlement to service connection 
for a right knee disability is not well grounded.  The Board 
finds that the veteran has neither provided nor identified 
any medical evidence to support the claim that the currently 
claimed right knee condition had its inception in the motor 
vehicle accident in 1993. Absent competent medical evidence 
of a current disability and of a causal nexus linking the 
currently claimed condition to service, his claim of 
entitlement to service connection is not well grounded and 
must be denied.

Additional Matters

When a claim is not well grounded, VA does not have a duty to 
assist an appellant in the development of facts pertaining to 
his or her claim.  38 U.S.C.A. § 5107(a). However, VA may be 
obligated to advise the appellant of the evidence needed to 
complete the application.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
previously advised the appellant of the evidence needed to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Court has held that this 
obligation exists only in the limited circumstances where the 
claimant has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, VA is not on notice of any known and existing evidence 
which would render the veteran's claim plausible.

In this connection, the Board observes that the RO provided 
the veteran with detailed information concerning the 
evidentiary deficiencies in this claim.  The Board's decision 
serves to further inform the veteran of the kind of evidence 
which would be necessary to make his claim well grounded, 
namely a medical diagnosis of a right knee disability and a 
medical opinion linking such diagnosed disability to the 
veteran's service or any incident thereof.

2.  Entitlement to an increased (compensable) disability 
rating for left ear hearing loss.

The veteran also seeks a compensable evaluation for his 
service-connected left ear hearing loss.  

Relevant law and VA regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities. 38 C.F.R. § Part 4 
(1999).  Separate diagnostic codes identify the various 
disabilities. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See 38 C.F.R. §§ 4.1, 4.2 (1998); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims ("the Court") held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability, such as here, was not limited to that 
reflecting the then-current severity of the disorder.


Schedular criteria - hearing loss

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Schedule for rating disabilities, 38 C.F.R. Part 4, 
was amended with regard to evaluating hearing impairment and 
other diseases of the ear. 64 Fed. Reg. 25208, 25209 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).  The Court has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply. Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (effective June 10, 1999).

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second). The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing. The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids. See 38 
C.F.R. § 4.85-4.87 (1998); See also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).

Although the RO did not specifically refer to the change in 
the regulation, the May 1999 Supplemental Statement of the 
Case contained a re-evaluation of the veteran's left ear 
hearing loss disability.  In any event, the change in 
regulation was not a substantive change regarding the portion 
of the regulations pertinent to this veteran's claim.  
Consequently, the change has no effect on the outcome of this 
claim.  

Factual background

In September 1994, the veteran was in a motor vehicle 
accident in which he sustained a skull fracture.  He reported 
an immediate decrease in hearing in his left ear.

A VA compensation and pension examination was competed in 
December 1996.  The veteran reported decreased hearing and 
constant ringing in his left ear since the 1994 motor vehicle 
accident.  

An audiological examination was administered.   Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
15
25
30
30

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 30 for the left ear and 5 in 
the right ear.  Speech audiometry revealed speech recognition 
ability of 90 percent in the left ear and 92 percent in the 
right ear.  The conclusion was mild-moderate conductive loss, 
left ear.

On physical examination by a VA otologist, there was a linear 
fracture line along the anterior wall of the left ear canal, 
which was covered by skin.  The ear drum had an obvious 
healed tear, with no current perforation noted.  Tuning fork 
examination was normal.  Diagnoses included left temporal 
bone fracture from injury in September 1994; left high 
frequency hearing loss; and left tinnitus.

The veteran was referred for a fee-basis neurological 
examination.  Otoscopic examination was normal.  The examiner 
comment that the veteran "appears to have relatively mild 
hearing loss on the left which seems to be related to that 
accident."

The February 1997 RO rating decision granted service 
connection for left ear hearing loss and assigned a 10 
percent disability rating.  Service connection was also 
granted for tinnitus; a 10 percent disability rating was 
assigned. 

Another VA audiological examination was completed in January 
1999.  With respect to his left ear, the veteran reported 
having difficulty using telephones as well as difficulty 
discriminating speech sound in noisy situations. 

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
20
10
25
35
40

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 4 on the right and 27 on the 
left.   Speech recognition was 94 on the right and 96 on the 
left.  The examiner noted hearing in the veteran's left ear 
to be within normal limits from 250-2000 Hz. with mild to 
moderate mixed hearing loss at 3000-8000 Hz.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim of 
entitlement to a compensable evaluation for his service- 
connected bilateral hearing loss is well grounded in 
accordance with 38 U.S.C.A. § 5107(a).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim. 38 U.S.C.A. § 5107. In this case, the veteran 
has been provided with a recent VA audiological evaluation, 
and there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.

The Board is of course aware that the January 1999 VA 
audiological examination report contained a suggestion that a 
ear, nose and throat (ENT) examination be conducted.  
However, this suggestion appears to be in the context of 
treatment of the veteran's disability, along with other 
suggestions (hearing aid evaluation and use of hearing 
protection in high noise situations).  There is no indication 
that the January 1999 audiological examination is inadequate 
for rating purposes; moreover, it contains all of the 
information required for an informed rating.  The VA Schedule 
for Rating Disabilities specifically calls for hearing 
evaluation by audiological examination. See 38 C.F.R. § 
4.85(a). 

The Board concludes that no further development is required 
in order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence of record.  
See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The pertinent provisions of the VA 
rating schedule have been set forth above.

In situations where service connection has been granted for 
hearing loss in only one ear, compensation is payable for the 
combination of the service-connected and the non service-
connected disabilities as if both disabilities were service 
connected only if there is total deafness in both ears.  38 
U.S.C.A. § 1160; 38 C.F.R. § 3.383(a) (1999).  Otherwise, the 
non service-connected ear is deemed normal for rating 
purposes.  VAOPGCPREC 32-97 (August 29, 1997).  Accordingly, 
for rating purposes, the veteran's non service-connected 
right ear will be considered to be at Level I.  38 C.F.R. § 
4.85(f).  The Board notes in passing that the evidence 
indicates that hearing in the veteran's right ear is normal 
in any event.

The recent VA audiological evaluation, conducted in January 
1999, reveals an average pure tone threshold of 27 decibels 
in the left ear and a speech recognition score of 96 percent 
in the left ear.  These findings are similar to those in the 
December 1996 audiological examination (average pure tone 
threshold of 30 and speech recognition of 90).    Applying 
these values to the rating schedule under both the new or old 
regulation results in a numeric designation of Level I 
hearing in both ears. Under Diagnostic Code 6100, a 
noncompensable evaluation is assigned where hearing is at 
Level I in both ears.  Therefore, the results of both the 
December 1996 and January 1999 audiological evaluations do 
not support a compensable evaluation for bilateral hearing 
loss. 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (Effective June 
10, 1999).  There is no clinical evidence to the contrary.

As discussed above, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period. In this case, the 
veteran has been awarded a noncompensable disability rating 
for his left ear hearing loss as of the date of his initial 
claim of entitlement to service connection, October 7, 1996.  
See 38 C.F.R. § 3.400 (1999).  The Board agrees. As discussed 
above, the evidence does not support the assignment of a 
higher disability rating at any time under either the current 
or the former schedular criteria.

In summary, the Board has reviewed all the evidence of record 
and has concluded that the preponderance of the evidence is 
against the award of a compensable schedular evaluation for 
hearing loss in the left ear.  As discussed above, the level 
of hearing that has been demonstrated on objective evaluation 
is not consistent with a compensable schedular evaluation 
under either the former or revised regulations.  See 
Lendenmann, 3 Vet. App. 349.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for a compensable schedular evaluation for hearing loss in 
the left ear.  The benefit sought on appeal is denied.

Additional comments

The veteran has contended that his hearing disability has 
gotten worse and that it has impacted in his activities.  The 
Board has no reason to doubt the veteran's statements.  The 
medical records bear this out.  However, the Board is bound 
by the regulations discussed above.
  
The Board further observes that service connection is in 
effect for bilateral tinnitus arising out of the same 
incident during service, and that a 10 percent rating is in 
effect for that disability.


ORDER

Entitlement to a compensable evaluation for hearing loss in 
the left ear is denied.

A well grounded claim not having been submitted, service 
connection for a right knee disability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


